Mr. Justice Thomson, dissenting: In my opinion the judgment appealed from in this case should be reversed, not only as to the defendant Hutchinson but as to the defendant Benson, as well. In my opinion there would never have been any thought of chargmg these defendants with such a degree of negligence as to make it criminal and support a complaint charging assault with a deadly weapon, if it had not been for the contention that the driver was attempting to guide his car along the road with one hand while his arm was around the girl sitting next to him. As I read this record there is little to substantiate any such fact, except that the other girl was sitting on Hutchinson’s lap, — there being but one seat in the car and four people riding in it. The prosecuting witness did testify on direct examination that “there was one of the boys driving with his arm around one of the girls,” but in my opinion that testimony was shown not to be very reliable on cross-examination. This witness was asked whether the arm he saw around the girl was in a shirt sleeve or a coat sleeve and he said he didn’t know. He was asked whether it was the driver’s right arm or left arm and he didn’t know. He was further asked whether the arm was around the girl’s waist or neck and he could not say. There was some further testimony by witnesses for the prosecution tending to show that Benson had his arm around the girl next to him, but it was not of a very positive or satisfactory nature. Benson denied that he had his arm around the girl and testified that he was driving with both hands and the girl testified to the same effect. Even if the evidence seemed to be sufficiently strong on this point to establish beyond a reasonable doubt that Benson was driving with one hand, I am of the opinion that, on the whole record, a case of criminal negligence was not made out. There was no other vehicle within the immediate vicinity of these two cars; the Ford was passing the Chevrolet, and as Benson steered back toward the right side of the road, his ear apparently came into contact with the left front corner of the Chevrolet. That the part of the Ford which came into contact with the Chevrolet must have been the rear part is evidenced by the fact that the occupants of the Ford, according to the testimony of all of them, would never have known anything had happened if the girl who was sitting on Hutchinson’s lap had not had a view to the rear and saw the Chevrolet turn over. As Benson drove the Ford past the Chevrolet his view to the right was necessarily interfered with materially by the girl who was sitting on Hutchinson’s lap. In my opinion that furnishes the explanation of how this accident came about. Benson not having a clear view in that direction, assumed that he was entirely past the Chevrolet, when, in fact, he was not, and he turned over too soon. From the testimony of some of the witnesses for the prosecution, they would seem to give the impression that Benson deliberately steered, his car into the Chevrolet. In my opinion there is no reasonable basis for any such contention. Such a course would have involved a greater danger to himself and the occupants of his car than to those in the Chevrolet. As I view this evidence the collision that occurred was an accident. That Benson was guilty of negligence in causing the accident is apparent. That his negligence was shown to be of such a character as to amount to criminal negligence, beyond a reasonable doubt, I think the record fails to establish. In that respect it seems to me the finding of the trial court was against the manifest weight of the evidence.